Affirmed and Memorandum Opinion filed November 10, 2005








Affirmed and Memorandum Opinion filed November 10,
2005.
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00493-CR
____________
 
STEVEN LEWIS
BEDWELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
23rd District Court 
Brazoria
County, Texas
Trial Court Cause No.
39,741
 

 
M E M O R A N D U M   O
P I N I O N
After a guilty plea, appellant was convicted of driving while
intoxicated and placed on community supervision for ten years.  On February 25, 2005, the State filed its
amended motion to revoke appellant=s probation.  After hearing evidence, the trial court found
two of the allegations in the motion true. 
On March 23, 2005, the trial court sentenced appellant to confinement
for ten years in the Institutional Division of the Texas Department of Criminal
Justice.[1]  Appellant filed a written notice of
appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  More than sixty days have elapsed, and to
date, no motion to review the record or pro se response has been filed.  
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 10, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  Appellant was
also convicted of driving while intoxicated in cause number 45,893.  His appeal of that conviction remains pending
before this court under our cause number 14-05-00494-CR.